DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (US 2015/0216642) in view of Lawrence et al. (US 2006/0019214) and further in view of Brawn et al. (US 2018/0140406).
Ajiki shows a device for whitening teeth of a user, the device comprising a color sensor that detects color of the teeth of the user ([0084]).  With respect to claim 24, further comprising a processor that controls the teeth-whitening process using the color of the teeth of the user (operation determining unit 320).  With respect to claim 23, sensors at 6 quadrants ([0028]-[0029] discusses sensors in all the areas which would include at least these 6 as claimed).  With respect to claim 27, further comprising multiple independently-controlled light sources ([0029]).  With respect to claim 25, further comprising a pulse width modulation circuit (see Brawn below for processor being located in an extraoral compartment).  
However, Ajiki fails to show wherein the apparatus may be in the form of a mouthpiece supporting an external outer case.
Lawrence similarly teaches a tooth whitening device having an outer case (right side of Fig. 1A) wherein the device may be in the form of a dental strip ([0046]; as in Ajiki) or alternatively as a mouthpiece ([0046]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ajiki’s apparatus by substituting the dental strip form for a mouthpiece form as taught by Lawrence in order to utilize known alternative configurations of whitening devices.
However, while Ajiki/Lawrence shows the outer case extending outward from the apparatus, they fail to show the outer case contains the light source configured to emit light from a location within the outer case and reflectors to direct the light to the inner surface.
Brawn similarly teaches an intra-oral dental light device wherein the light source may either be a flexible board ([0263]; similar to Ajiki), or alternatively a plurality of light-emitting diodes (“LEDs”) located in the extraoral portion that therefore emit their light from a location within the outer case (LEDs are within the outer case and therefore emit their light at this location) with reflectors positioned on the mouthpiece directing the light evenly to the inner surface ([0116] discusses the reflective optical fibers directing the light to the inner surface; see also discussed Fig. 7 showing the even dispersion of optical fibers and therefore light to each segment).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ajiki/Lawrence’s device by having the light source emitting light extraorally and reflecting that light at the mouthpiece as taught by Brawn in order to utilize known alternative light placement in the dental art.
Ajiki/Lawrence/Brawn discloses the device as previously described above, but fails to show with respect to claim 30, wherein the device comprises cool light source elements and warm light source elements; with respect to claim 31, wherein the device is controlled wirelessly using a separate electronic device; with respect to claim 32, wherein the device comprises a gesture sensor that senses 
Apparatus claims 33-39 are rejected similarly to the above where the light is specifically blue (see rejection above).
Apparatus claims 40-43 are also rejected similarly to the above with a processor (control unit of Ajiki) adjusting the light sources based on the data with respect to time and intensity ([0084]). 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended claim language have been addressed with further citations of the Brawn reference which shows the multiple LEDs within the external portion and the reflectors on the mouthpiece to evenly distribute the light.
Applicant argues that neither Ajiki or Brawn show a plurality of LEDs disposed within the outer case nor configured to emit light from a location within the outer case, however Fig. 13 of Brawn for instance shows the LEDs and therefore their emission of light from within the external portion.  
Applicant’s arguments with respect to Ajiki showing a flexible dental strip rather than a mouthpiece have been addressed with the Lawrence reference to support the use of an outer case with a dental strip.
Applicant appears to argue the optical fibers as being part of the light source, however the LEDs are the light source and the optical fibers are the reflectors that direct the emitted light to the mouthpiece.
Applicant appears to be arguing the references individually by arguing Ajiki does not teach a light source disposed within the outer case and reflector to direct the light evenly, however this was admitted to and is taught by the Brawn reference.  Applicant also argues that Brawn directs its light at the roots of the teeth and therefore at the gums rather than the teeth themselves, however Ajiki/Lawrence has already shown the distribution of light at the teeth, Brawn is simply incorporated to show the alternative configuration of external light sources to the panel.  
Applicant argues that Brawn’s optical fibers to not evenly distribute, however as detailed above in the rejection, particularly with reference to Fig. 7, an even distribution of optical fibers and therefore light are provided to each region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772